Citation Nr: 0302667	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-operative internal derangement of the left knee between 
February 19, 1992 and April 30, 2000.

2.  Entitlement to restoration of a 30 percent rating for 
post-operative residuals of an internal derangement of the 
left knee from May 1, 2000.

3.  Entitlement to a compensable evaluation for post-
operative internal derangement of the left knee from May 1, 
2000.

4.  What evaluation is warranted for degenerative joint 
disease of the left knee from September 11, 1997.

5.  What evaluation is warranted for a chronic right knee 
chronic strain from March 26, 1998.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1973 to 
January 1974.  This appeal comes before the Board of 
Veterans' Appeals (Board) from December 1992, December 1999, 
and February 2000 rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that on February 19, 1992, the veteran filed 
a claim for entitlement to an evaluation in excess of 10 
percent for post-operative internal derangement of the left 
knee.  A December 1992 rating decision denied his claim.  The 
veteran filed a notice of disagreement in January 1993, and 
submitted a timely substantive appeal in March 1993.  
Subsequently, in a March 1993 rating decision, the RO awarded 
a 30 percent rating, effective from the date of the veteran's 
claim for entitlement to an increased rating, i.e., February 
19, 1992.  The RO then indicated that all benefits sought on 
appeal had been granted and unilaterally withdrew the 
veteran's appeal.   However, a 30 percent rating is not the 
maximum rating allowed for a knee disability.  On a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, the issue on appeal includes entitlement to a 
rating in excess of 30 percent for post-operative internal 
derangement of the left knee.

Because the veteran has disagreed with the initial ratings 
assigned for degenerative joint disease of the left knee and 
chronic strain of the right knee, the Board has re-
characterized the issue to more accurately reflect the issue 
on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.  From February 19, 1992 to April 30, 2000, post-operative 
residuals of an internal derangement of the left knee were 
not been manifested by either ankylosis, extension limited to 
30 degrees or more, or by nonunion of the tibia and fibula, 
with loose motion, requiring brace.  

2.  At no time since May 1, 2000, have post-operative 
residuals of an internal derangement of the left knee 
evidenced any manifestation of recurrent subluxation or 
lateral instability.  

3.  Since September 11, 1997, left knee degenerative joint 
disease has been manifested by pain, with no evidence of 
limitation of motion to a compensable degree or any other 
additional disability due to functional loss.  Further, there 
is no evidence of ankylosis, dislocated semilunar cartilage, 
or impairment of the tibia and fibula of the left lower 
extremity.

4.  Since March 26, 1998, a right knee chronic strain has 
been manifested by occasional aches and pain and x-ray 
evidence of degenerative joint disease, without any evidence 
of limitation of motion to a compensable degree or any other 
additional disability due to functional loss.  There is no 
evidence of ankylosis, dislocated semilunar cartilage, or 
impairment of the tibia and fibula of the right lower 
extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
post-operative residuals of an internal derangement of the 
left knee, at any time between February 19, 1992 and April 
30, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for restoration of a 30 percent rating for 
post-operative internal derangement of the left knee, from 
May 1, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107;  38 C.F.R. §§ 3.102, 3.105, 3.159, 3.326,  
3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2002).

3.  The criteria for a compensable evaluation for post-
operative residuals of an internal derangement of the left 
knee, at anytime since May 1, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257.

4.  The criteria for a rating higher than 10 percent for 
degenerative joint disease of the left knee, at any time 
since September 11, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5256, 5258, 5260, 5261, 5262 (2002).

5.  The criteria for a 10 percent rating for a chronic right 
knee disability, since March 26, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5256, 5258, 5260, 5261, 5262.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

The Board finds that the statement and supplemental 
statements of the case  provided the veteran with adequate 
notice of what the law requires to award the  benefits sought 
on appeal.  Further, a May 2001 letter provided him with 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  He was 
also told what he could do to help his claim, and what VA 
needed from him.  Additionally, he was provided with notice 
of, and he did report for, VA examinations in order to 
determine the extent and nature of his service-connected 
right and left knee disorders.    

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified or 
submitted by the veteran.  Finally, these documents provided 
notice of why this evidence was insufficient to award  the 
benefits sought on appeal.  Thus, the veteran has been 
provided with notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional pertinent evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran of what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi,16 Vet. App. 183 
(2002).

BACKGROUND

The record indicates that in June 1978, the veteran was 
awarded service connection for impairment of the left knee, 
and assigned a 20 percent rating, effective from February 
1977.  In a March 1989 letter, the veteran requested that his 
disability rating be stopped as he was "no longer in a 
disable (sic.) position."  Effective from April 1989, the RO 
reduced the veteran's disability rating and stopped payment 
of all benefits.  In April 1990, the veteran filed a claim, 
requesting that his 20 percent rating be restored.  A 
December 1990 rating decision recharacterized the veteran's 
left knee disability as post-operative internal derangement 
of the left knee, and awarded a 10 percent rating.  In 
February 1992, the veteran again filed a claim for an 
increased rating for his left knee disability.  A May 1993 
rating decision awarded a 30 percent rating, effective from 
February 19, 1992, the date of his claim for entitlement to 
an increased rating.     

In a December 1999 rating decision, the RO proposed to reduce 
the 30 percent rating for left knee post-operative internal 
derangement to a noncompensable rating.  The veteran did not 
submit any response to the RO's proposed reduction.  A 
February 2000 rating decision decreased his disability rating 
to 0 percent, effective from May 1, 2000.

APPLICABLE LAW

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.     

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App.119, 126 
(1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Issue (1):  Entitlement to an evaluation in excess of 30 
percent for post-operative internal derangement of the left 
knee between February 19, 1992 and April 30, 2000.

In order to receive a rating in excess of 30 percent for left 
knee post-operative internal derangement, the evidence must 
show that the veteran has ankylosis of the left knee 
(Diagnostic Code 5256); extension of the left leg limited to 
30 degrees or more (Diagnostic Code 5261); or nonunion of the 
tibia and fibula, with loose motion, requiring a brace 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a.  

A review of the evidence of record during the period in 
question does not indicate that the veteran meets any of the 
criteria for a higher rating under the applicable diagnostic 
codes.  It is noted that VA examination in April 1992 noted 
that the veteran had full extension of the knee.  X-rays 
conducted in April 1992 showed no evidence of nonunion of the 
tibia and fibula.  Subsequent to undergoing a high tibial 
osteotomy in September 1992 (for which the veteran received a 
temporary total disability rating from September 9 to October 
31, 1992), he underwent another VA examination in April 1993.  
The examination report did not indicate that there was 
nonunion of the tibia and fibula.  In addition, the veteran 
was able to fully extend the knee.  An April 1993 private 
treatment report also noted that the veteran had good range 
of motion.   

In May 1993, the veteran underwent an anterior cruciate 
ligament reconstruction for a torn left anterior cruciate 
ligament.  He received a temporary total disability rating 
from May 17 to June 30, 1993. 

VA examination in October 1997 noted extension of the knee to 
0 degrees and flexion to 100 degrees.  X-rays showed no 
evidence of nonunion of the tibia and fibula.  Likewise, May 
1998, July 1999, and March 2000 VA examinations did not 
indicate that the veteran had nonunion of the tibia and 
fibula, or the requisite limitation in extension of the knee, 
or ankylosis of the knee joint to justify a rating in excess 
of 30 percent.  

Based on this evidence, the Board finds that for the period 
from February 19, 1992 and April 30, 2000, the criteria for a 
rating in excess of a 30 percent evaluation have not been 
met.  

Issue (2):  Entitlement to restoration of a 30 percent rating 
for post-operative internal derangement of the left knee from 
May 1, 2000.

In the case at hand, the veteran's post-operative derangement 
of the left knee was increased from 10 percent to 30 percent 
based on evidence the findings of an April 1993 VA 
examination.  The April 1993 VA examination report noted the 
veteran's complaints of chronic pain in the knee, which gave 
out.  The examiner found that the veteran had global severe 
laxity.  He was post-operative left knee torn anterior 
cruciate ligament and healed tibial osteotomy.  He used a 
cane to assist with his gait.  Based on the examiner's 
finding of severe laxity, the RO increased the veteran's 
rating to 30 percent, under the criteria set forth under 
Diagnostic Code 5257.  (Under Diagnostic Code 5257, a 10 
percent rating is granted when there is recurrent subluxation 
or lateral instability which is slight; a 20 percent rating 
is granted when the disability is moderate, and a 30 percent 
rating is granted when it is severe.)

An October 1997 VA examination report found that the veteran 
had normal patellar motion, no swelling of the knee, motion 
from 0 to 100 degrees, and no evidence of ligamentous laxity.  
A November 1997 rating decision noted that although the 
current examination showed improvement in the veteran's left 
knee, sustained improvement had not been definitively 
established, and that a future examination was to be 
conducted in eighteen months.  

A May 1998 VA examination report showed essentially similar 
findings as the October 1997 VA examination.  There was no 
evidence of instability.  A July 1999 VA examination again 
noted no laxity in the left knee.  As a result, the RO 
proposed a reduction in December 1999, and by means of a 
February 2000 rating decision, reduced the veteran's left 
knee postoperative internal derangement to zero percent, 
effective from May 1, 2000.    

Initially, the Board notes that the 30 percent rating for the 
left knee post-operative internal derangement had been in 
effect for more than 5 years; therefore, the provisions of 
38 C.F.R. § 3.344 are applicable.  A review of the evidence 
indicates that the RO has complied with these provisions.  
The RO noted improvement in the veteran's disability in 1997, 
determined that sustained improvement had not been shown.  
The RO then conducted another examination almost 2 years 
thereafter, and reduced the disability rating based on 
evidence of sustained improvement.  The veteran was given 
proper notice and appropriate time to respond before the 
rating was reduced.  38 C.F.R. § 3.105.

The Board additionally finds that the RO's decision to reduce 
the veteran's disability rating to zero percent for left knee 
post-operative internal derangement was appropriate.  The 
increase to 30 percent was awarded on the basis that the 
veteran had severe laxity.   However, VA examinations in 
1997, 1998, and 1999 all showed no evidence of laxity of the 
knee.  The Board notes that during an RO hearing held in 
August 2000, the veteran reported that his left knee does 
give way at times.  However, the objective medical findings 
showed no evidence of subluxation or instability of the knee.  
Therefore, entitlement to restoration of the 30 percent 
rating for left knee post-operative internal derangement, 
beginning from May 1, 2000, is denied.  

Issue (3):  Entitlement to a compensable evaluation for post-
operative internal derangement of the left knee from May 1, 
2000.

As mentioned above, during a hearing held in August 2000, the 
veteran testified that his left knee would give way 
occasionally.  However, VA examination report, dated in June 
2002, indicates that there was a negative drawer's sign, and 
no laxity of the joint.  This is consistent with prior VA 
examinations.  Without any objective evidence of subluxation 
or lateral instability, the Board finds that the criteria for 
a compensable evaluation under DC 5257 have not been met.

Issue (4):  What evaluation is warranted for degenerative 
joint disease of the left knee from September 11, 1997.

The veteran was awarded service connection, and assigned a 10 
percent rating for left knee degenerative joint disease 
(DJD), effective from September 11, 1997.  In order to 
receive a rating higher than 10 percent for this disorder, 
the evidence must show extension limited to 15 degrees or 
more (Diagnostic Code 5261); flexion limited to 30 degrees or 
less (Diagnostic Code 5260); dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint (Diagnostic Code 5258); ankylosis of the knee 
(Diagnostic Code 5256); or impairment of the tibia and fibula 
(Diagnostic Code 5262).  

A review of the evidence of record, to include VA medical 
examinations from 1997 through June 2002, does not show that 
any of the above criteria have been met.  Reports of all of 
these examinations indicate that the veteran's left knee 
limitation of motion does not meet the criteria for a 
compensable rating.  X-ray findings, to include x-rays 
conducted in October 1997 and June 2002, also fail to show 
evidence of dislocated semilunar cartilage or impairment of 
tibia and fibula.  Further, a March 2000 VA examination 
report noted no evidence of easy fatigability, 
incoordination, weakened motion, or additional loss of range 
of motion.  Likewise, a June 2002 VA examination report noted 
no evidence of fatigability or incoordination.    

The Board notes that during an August 2000 hearing the 
veteran reported having pain in his knees, and that he had to 
take a very high dose of Methadone, a pain medication.  He 
also reported that he could walk a couple of miles, but when  
he sat down, his left knee was hot and knotted up.  In 
addition, he reported that his left knee became swollen.  The 
Board finds, however, that in the absence of disuse atrophy 
or incoordination on use that the 10 percent rating assigned 
for the veteran's DJD adequately compensates him for any pain 
and swelling or other functional loss that he may experience.  
The record further shows that the appellant has a long 
history of heroin addiction.  Hence, methadone does not 
appear to be medically prescribed for the appellant's left 
knee disorder.  As explained above, the medical evidence of 
record does not show that the veteran has any additional 
limitation of motion, or functional loss, which would entitle 
him to the next higher rating for DJD of the left knee.  The 
10 percent rating assigned under Diagnostic Code 5010 for 
traumatic arthritis is adequate compensation for any painful 
motion or other functional loss.  Thus, entitlement to a 
rating higher than 10 percent, from September 11, 1997, is 
denied.     

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in Fenderson.  
However, at no time since September 11, 1997, has the 
service-connected left knee DJD been shown to be impaired at 
a degree in excess of 10 percent.  

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against these claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Issue (5):  What evaluation is warranted for a chronic right 
knee strain from March 26, 1998.  

The Board has reviewed the evidence pertaining to the 
veteran's right knee, and finds that in accordance with the 
DeLuca doctrine, a 10 percent rating may be granted for DJD 
of the right knee, causing aches and pain. The Board notes 
that x-ray reports conducted by VA do not show evidence of 
DJD.  However, private medical records indicate that x-rays 
conducted in November 2001, showed DJD of the right knee.  
Resolving any doubt in favor of the veteran, the Board finds 
that the veteran has DJD of the right knee and that a 10 
percent rating may be granted, based on his reports of pain 
and aches on use.  

The medical evidence of record, to include VA examinations in 
1998, 1999, 2000, and 2002,  does not show that the criteria 
for a higher rating have been met as the veteran does not 
have ankylosis of the right knee, limitation of motion to a 
compensable degree, dislocation or removal of the semilunar 
cartilage (Diagnostic Codes 5258 and 5259), subluxation or 
lateral instability of the right knee, or any impairment of 
the tibia and fibula.  Accordingly, a 10 percent rating, but 
no higher, may be granted for the veteran's right knee 
disability.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in Fenderson.  
However, at no time since March 26, 1998,  has the service-
connected right knee chronic strain with degenerative joint 
disease been shown to be impaired at a degree in excess of 10 
percent.  




ORDER

An evaluation in excess of 30 percent for post-operative 
internal derangement of the left knee between February 19, 
1992 and April 30, 2000, is denied.  Restoration of a 30 
percent rating for post-operative internal derangement of the 
left knee from May 1, 2000, is denied.  A compensable 
evaluation for post-operative internal derangement of the 
left knee, at any time since May 1, 2000, is denied.  
Entitlement to a rating higher than 10 percent for left knee 
DJD, at any time since September 11, 1997, is denied.

A 10 percent rating for a right knee chronic strain with 
degenerative joint disease, from March 26, 1998, is granted, 
subject to the criteria which govern the payment of monetary 
awards. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


